In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1331V
                                     Filed: January 21, 2021
                                         UNPUBLISHED

                                                                    Special Master Horner
    SUSAN KAY HINE,

                         Petitioner,                                Order Concluding Proceedings;
    v.                                                              Vaccine Rule 21(a)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Bradley Ryan Hine, Boise, ID, for petitioner.
Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                            ORDER CONCLUDING PROCEEDINGS 1

        On August 30, 2018, petitioner filed a petition under the National Childhood
Vaccine Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that she suffered
anaphylaxis and Guillain-Barre Syndrome as a result of her September 21, 2015
influenza (“flu”) vaccination. (ECF No. 1.) This case was originally assigned to then
Chief Special Master Dorsey on September 4, 2018. (ECF No. 9.) It was later assigned
to my docket on November 6, 2019. (ECF No. 26.) On January 20, 2021, petitioner
filed a joint stipulation of dismissal on behalf of the parties pursuant to Vaccine Rule
21(a)(1)(B). (ECF No. 51.)2

      Accordingly, pursuant to Vaccine Rule 21(a), this case is hereby dismissed
without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2
 The document was filed as a motion to dismiss rather than a stipulation of dismissal; however, the
document itself is a stipulation.

                                                       1
IT IS SO ORDERED.

                        s/Daniel T. Horner
                        Daniel T. Horner
                        Special Master




                    2